UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4801
SHIRLEY J. BOONE,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 James R. Spencer, District Judge.
                           (CR-00-356)

                      Submitted: March 26, 2002

                       Decided: April 8, 2002

    Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Adam C. Rhea, JENKINS & RHEA, P.L.C., Charlottesville, Virginia,
for Appellant. Paul J. McNulty, United States Attorney, N. George
Metcalf, Assistant United States Attorney, Richmond, Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BOONE
                              OPINION

PER CURIAM:

   Shirley J. Boone appeals her conviction and sentence imposed after
a jury trial for conspiracy to possess with intent to distribute and to
distribute cocaine, and two counts of possessing with intent to distrib-
ute cocaine and aiding and abetting, in violation of 21 U.S.C.A.
§§ 841(a), (b)(1)(B)(ii), 846 (West 1999); 18 U.S.C.A. § 2 (West
2000). Finding no reversible error, we affirm.

   Boone contends on appeal that the evidence adduced at trial was
insufficient to sustain a conviction for possession with intent to dis-
tribute cocaine under count two of her indictment. Viewing the evi-
dence in the light most favorable to the Government, we find a
reasonable trier of fact could have found Boone guilty beyond a rea-
sonable doubt. See Glasser v. United States, 315 U.S. 60, 80 (1942).

   Boone next contends her indictment lacked specificity and was
thus fatally deficient. Boone’s objection to the specificity of the
indictment is waived by her failure to properly raise it in the trial
court. Fed. R. Crim. P. 12(b)(2), (f).

  Accordingly, we affirm Boone’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED